DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Response After Final Action filed on 1/19/2022, in which claims 1 and 11 have been amended and entered of record.

Response to Remarks/Arguments
3.   Applicant’s remarks on pages 9-12 of the Remarks section in the Amendment with respect to the rejections of independent claims 1 and 11, as currently amended, and their associated dependent claims under the U.S.C. § 103 have been fully considered and persuasive. Thus, the 35 U.S.C. § 103 rejections of the claims are withdrawn. 

Allowable Subject Matter
4.     Claims 1-20 are allowed.
5.    The following is a statement of reason for indication of allowable subject matter:   
        Regarding independent claims 1 and 11 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a top surface of the gate structure is coplanar with a top surface of the word line structure, and each gate structure is directly sandwiched by two corresponding adjacent word line structures”, and a combination of other limitations thereof as claimed in the claims. Claims 2-10 and 12-20 depend on claims 1 and 11, respectively.       
6.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827